Title: To James Madison from William Sharpe, 5 June 1801
From: Sharpe, William
To: Madison, James


Sir
Statesville Iredell County June 5th 1801
Soon after parting with you at Philadelphia in October 1781 I applied myself to the study and afterward to the practice of the Law. I have lately, in a great measure, declined public business.
I observe that by the sixty second Chapter of the first session of the sixth Congress, the President of the United States is authorised to defray the expence of holding a treaty or treaties with the Indians south of the river Ohio &c. In case the President should judge it expedient to carry that act into operation and think proper to appoint me one of the commissioners, I would execute the trust with pleasure.
Once I served as a commissioner from North Carolina with Colo. Preston and Christie from Virginia at the long Island on Holstien treating with the Cherokee’s in 1777—and have by me copies of, nearly, all the Indian treaties in America for upward of fifty years—therefore possess means of information on that subject beyond most of men.
A few lines from you would be highly gratifying. With great este[e]m and respect I am Sir Your most Obedient Humble Servant
Wm: Sharpe
 

   
   RC (DLC).



   
   For the text and a discussion of the agreement between Cherokee Indians and commissioners from Virginia (who included colonels William Preston and William Christian) and North Carolina, see Archibald Henderson, “The Treaty of Long Island of Holston, July, 1777,” N.C. Historical Review, 8 (1931): 55–116. By this pact the Overhill Cherokee tribe ceded all its territory east of the Blue Ridge Mountains and granted whites a corridor through western Virginia and North Carolina to the Cumberland Gap.



   
   William Sharpe, born in Maryland, had treated with the Cherokee at the Long Island conference and then served as a delegate to Congress from North Carolina between 1779 and October 1781, when he and JM shared several committee assignments. Later he sat briefly in the lower house of the North Carolina assembly (ibid., 8:61; PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 3:78–79, 4:273 n. 3).


